NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


J.A.L.,                                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D17-4512
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pinellas
County; James Pierce, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              Having reviewed the record in keeping with Anders v. California, 386 U.S.

738 (1967), we affirm the disposition rendered after J.A.L. pleaded guilty to counts of

grand theft of an automobile and dealing in stolen property, his withhold of adjudication

after a disposition hearing on a third count for burglary of a dwelling, and his placement

on juvenile probation for the various counts. We remand only for the trial court to enter
a written order reflecting that the fourth count—grand theft—was merged with the

dealing in stolen property count at the time of the plea as stated in the transcript of the

plea hearing. See generally Lenker v. State, 151 So. 3d 1273 (Fla. 2d DCA 2014)

(affirming but remanding in an Anders proceeding for entry of a written record

accurately reflecting the resolution of the various counts).

              Affirmed; remanded with instructions.


KELLY and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                            -2-